Citation Nr: 1820677	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  11-16 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability as a result of service connected disabilities (TDIU).

2.  Entitlement to special monthly compensation (SMC) under 38 U.S.C. § 1114.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Franklin, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1965 through November 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and May 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In April 2017, the Board remanded the Veteran's TDIU claim for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999), and the matter have returned to the Board for appellate review.


FINDINGS OF FACT

1.  The Veteran is prevented from obtaining or maintaining substantially gainful employment on account of his service connected psychiatric disability alone.

2.  The Veteran has a service-connected disability rated as total and has additional service connected disabilities which total to at least 60 percent. 


CONCLUSIONS OF LAW

1.  The criteria for TDIU based on a single service connected disability (acquired psychiatric disability) have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.16 (2017).

2.  Criteria for SMC have been met.  38 U.S.C. § 1114 (s) (2012); 38 C.F.R. § 3.350 (i) (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is service connected for a series of disabilities which combine to a 100 percent schedular rating.

It is long-recognized that claims for SMC are part of any claim for an increased disability evaluation, so long as the provisions are applicable to the facts of the case.  Akles v. Derwinski, 1 Vet. App. 118, 120-121 (1991).  Where a Veteran seeks an increased disability rating and the record raises the potential of entitlement to SMC, the Board errs if it fails to address that potential entitlement.  

Here, the Board previously remanded the Veteran's claim to assess the severity of his various service connected disabilities within the context of TDIU.  Because the Veteran is already at the schedular 100 percent rating, the only way to assign a higher rating, i.e. SMC, is by showing one of his service connected disabilities, which is not at the 100 percent level, alone renders him unable to obtain or maintain substantially gainful employment.

Regarding SMC, Title 38, § 1114(s) provides that SMC will be granted if a Veteran has a service-connected disability rated as total, and (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, or (2) is permanently housebound by reason of a service-connected disability or disabilities.

In this case, the Veteran is service connected for an acquired psychiatric disability, which is rated at 70 percent.  The acquired psychiatric disability therefore meets the criteria for a schedular TDIU.  38 C.F.R. § 4.16(a).  

The schedular rating criteria for TDIU requires that a Veteran either have been assigned a single disability rating (SDR) that is at least 60 percent disabling or multiple SDR that combine to a rating of at least 70 percent, with at least one of the disability ratings being 40 percent or higher.  

The issue then becomes whether the Veteran is unemployable on account of his acquired psychiatric disability.  

In May 2017, the Veteran was afforded a PTSD examination and the examiner found that Veteran's symptoms likely lead to the following functional impairments, which impede has capacity for employment: Veteran's mood has been impacted by his PTSD (depressed mood; anxiety; suspiciousness), which negatively impacts his interactions with others.  The examiner found that the Veteran's regular experiences of panic and anxiety likely impact his sleep, which impedes his concentration and memory, as well as his mood and his ability to adapt to stress.  In addition, the examiner reported that the Veteran's anxiety disorder due to another medical condition (quadruple bypass) impacts his relationships with others, his sleep, his memory/concentration, and his capacity to manage stressful circumstances.  The examiner found that employment would likely be difficult for Veteran due to these chronic psychiatric symptoms.  

Given this conclusion, the Board finds that TDIU is warranted for the Veteran's service connected acquired psychiatric disability alone.  See Bradley v. Peake, 22 Vet. App. 280, 293 (2008) (holding that the requirement that the Veteran have a single service-connected disability rated as 100 percent can be met by a total disability rating based on TDIU, so long as that rating is supported by a single service-connected disability).  

As for the additional criterion, the Veteran in this case also has other separate service-connected disabilities ratable at 60 percent disabling, as required by § 1114(s).  See id. at 290 (stating that there is "congressional authorization for combined ratings to satisfy the second requirement" of § 1114(s)).  Specifically, the Veteran has a 60 percent rating for his heart condition among others.  Accordingly, based on the grant of a TDIU for the Veteran's acquired psychiatric disability alone, the Veteran has a single 100 percent disability rating and separate service connected disabilities that total to at least 60 percent.  Therefore SMC is granted.



ORDER

TDIU based on an acquired psychiatric disability alone is granted, subject to the laws and regulations governing the award of monetary benefits.

SMC under § 1114(s)  is granted, subject to the laws and regulations governing the award of monetary benefits. 



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


